NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Status: 
Applicant’s remarks on pages 6 – 7 have been fully considered, are persuasive, and place the claims with the examiners amendment and when taken as a whole, in condition for allowance.

112(b) Rejection
Cancellation of claims 7 and 13 is acknowledged and renders the 112(b) rejection as moot. 

Examiners Amendment
An examiner's amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant; an amendment may be filed as provided under 37 CFR
1.312. To ensure consideration of such amendment, it must be submitted no later than the


The claims are amended as follows:
1. A method of documenting breast tissue of interest in a subject in need thereof using automated breast ultrasound, the method consisting of:
a. placing a marker having a flat configuration with an upper side and a lower side at the surface of the breast at a location designating the breast tissue of interest, wherein the lower side of the marker is in contact with the surface of the breast; 
b. acquiring an ultrasonic 3-D volumetric image of the breast by applying sound waves to the breast including the marker and the breast tissue of interest; 
c. identifying a sonographic outline of the marker at the surface of the breast in the acquired image, wherein the outline results from artifacts produced by the marker of a portion of the sound waves applied to the breast; 
d. identifying the breast tissue of interest in the image in reference to the outline of the marker at the surface of the breast, wherein the tissue of interest is breast tissue underlying the surface of the breast at the location of the marker; and 
e. documenting the breast tissue of interest,
wherein documenting the breast tissue of interest consists of identifying or diagnosing a malignant mass, a benign mass, dense breast tissue, scar tissue, irregular breast tissue, and bilateral masses, or combinations thereof.
10. The method of claim 9, wherein the width of the marker ranges from 
11. The method of claim 9, wherein the marker is in the form of a circle, and the diameter of the circle ranges from 

12. The method of claim 9, wherein the thickness of the marker ranges from 

15. A method of using a surface marker for documenting a palpable mass in breast tissue of a subject in need thereof using automated breast ultrasound, the method consisting of:
a. placing a plastic marker having a flat configuration with an upper side and a lower side, a width ranging from 
b. acquiring an ultrasonic 3-D volumetric image of the breast by applying sound waves to the breast including the marker and the breast tissue of interest; 
c. identifying a sonographic outline of the marker at the surface of the breast in the acquired image, wherein the outline of the marker results from artifacts produced by the marker of a portion of the sound waves applied to the breast; 
d. identifying the breast tissue of interest in the image in reference to the outline of the marker at the surface of the breast, wherein the tissue of interest is breast tissue underlying the surface of the breast at the location of the marker; and 
e. documenting the breast tissue of interest
wherein documenting the breast tissue of interest consists of identifying or diagnosing a malignant mass, a benign mass, dense breast tissue, scar tissue, irregular breast tissue, and bilateral masses, or combinations thereof.

16. A method of using a surface marker for documenting a palpable mass in breast tissue of a subject in need thereof using automated breast ultrasound, the method consisting of:
a. placing a circular plastic marker having a flat configuration with an upper side and a lower side, a diameter ranging from 
b. acquiring an ultrasonic 3-D volumetric image of the breast by applying sound waves to the breast including the marker and the breast tissue of interest; 
c. identifying a sonographic outline of the marker at the surface of the breast in the acquired image, wherein the outline of the marker results from artifacts produced by the marker of a portion of the sound waves applied to the breast; 
d. identifying the breast tissue of interest in the image in reference to the outline of the marker at the surface of the breast, wherein the tissue of interest is breast tissue underlying the surface of the breast at the location of the marker; and 
e. documenting the breast tissue of interest.
wherein documenting the breast tissue of interest consists of identifying or diagnosing a malignant mass, a benign mass, dense breast tissue, scar tissue, irregular breast tissue, and bilateral masses, or combinations thereof.

Reasons for Allowance
Independent claims 1, 15, and 16 distinguishes over the prior art by changes to the preamble to the term: “consisting of” to exclude unrecited elements and the amendment of claims 1, 15, and 16 to include the language “wherein documenting the breast tissue of interest consists of at least one of: identifying and diagnosing a malignant or benign mass, dense breast tissue or other breast tissue, identifying scar tissue, identifying irregular breast tissue such as a palpable mass, and identifying bilateral masses”. 

Regarding claim 1, the newly cited reference to Zhang et al. (WO 2005117711 A2) is relevant but does not teach or fairly well suggest the combination of elements claimed. Zhang teaches placing a marker having a flat configuration with an upper side and a lower side at the surface of the breast at a location designating the breast tissue of interest and volumetric ultrasound imaging.  ([0077]: “The nipple markers 1706 can be placed on the thick-slice images according to any of (i) a manually-entered nipple position provided with the associated volumetric ultrasound scan”), wherein the lower side of the marker is in contact with the surface of the breast (See Figs 17 and 18 showing the marker in contact with the surface and the lower side on the surface with the upper side denoting an (N)). Zhang also teaches the outline produced by artifacts ([0077]: “Physical nipple token can refer to a marker placed on the skin of the breast at the nipple location that is at least partially transparent to ultrasound but that also provides a degree of obscuration sufficient for automatic identification of its presence”) and the documenting of breast tissue (See figure 18 showing a volumetric scan which is a form of documentation). 
Zhang also teaches the documenting of a mass (the nipple of a patient) in reference to the marker but does not teach  “wherein documenting the breast tissue of interest consists of identifying or diagnosing a malignant mass, a benign mass, dense breast tissue, scar tissue, irregular breast tissue, and bilateral masses, or combinations thereof” in reference to the marker.

Regarding claim 15 and 16, Zhang teaches the placement of the marker, the identification of the marker, and the documenting of the tissue (See [0075-0077]) but does not teach “wherein documenting the breast tissue of interest consists of identifying or diagnosing a malignant mass, a benign mass, dense breast tissue, scar tissue, irregular breast tissue, and bilateral masses, or combinations thereof” in reference to the marker nor teach the width/diameter and thickness diameter requirements. 
	
For the aforementioned reasons, claims 1 – 6, 8 – 12, 14, 15, and 16 are in condition for allowance.  


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Furthermore, any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-Th: 8:30AM - 4:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Acting SPE, Art Unit 3793